
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.65


SPHERION CORPORATION

2000 STOCK INCENTIVE PLAN

STOCK OPTION AGREEMENT


        1.    Grant of Stock Option.    Spherion Corporation (the "Company")
hereby grants to the Recipient named on the Cover Page, as hereinafter defined,
the right and option to purchase, subject to the conditions herein and in the
Plan, all or any part of the number of shares of Common Stock of the Company
("Stock Option") at the price and on the other terms, all as described in the
Notice of Grant of Stock Options and Option Agreement attached hereto and made a
part hereof (the "Cover Page(s)"). That portion, if any, of the Stock Option
which is granted with the intent that it be an Incentive Stock Option, is
indicated as such on the Cover Page. The Date of Grant is the effective date
shown on the Cover Page.

        2.    Term of Option.    The Stock Option shall expire as to all of its
unexercised shares 10 years after the Date of Grant (the "Expiration Date") and,
except as provided in Section 3(b), shall terminate when the Recipient ceases
for whatever reason to be an employee of the Company or a Subsidiary of the
Company, as the case may be. A divestiture by the Company of 100% of its
interest in the Recipient's employer shall result in a termination of the Stock
Option effective on the date on which such divestiture is completed.

        3.    Exercise of Stock Option.    The Stock Option granted hereunder
shall be exercisable from time to time by the Recipient by the giving of written
notice of exercise to the Company specifying the number of whole shares to be
purchased, and accompanied by full payment of the purchase price therefor,
subject, however, to the following restrictions:

        (a)   This Stock Option may not be exercised until at least one year
after the Date of Grant, and then may be exercised only in one-third (331/3%)
annual increments (that is, only at the end of each one-year period) until the
expiration of three years after the Date of Grant, at which time the Stock
Option shall become fully exercisable; provided, however, that the right to
purchase shall be cumulative, so that if the full number of shares of Common
Stock purchasable in any year shall not be purchased in such year, they may be
purchased at any time or from time to time thereafter (but prior to the
Expiration Date). Notwithstanding the above, this Stock Option shall become
fully exercisable at any time after the Recipient reaches "Retirement Age",
retires with the approval of the Company and more than one year has elapsed
since the Date of Grant. For this purpose, "Retirement Age" shall mean the
attainment of age 65.

        (b)   This Stock Option may not be exercised in whole or in part if the
Recipient is not, at the time of the exercise of such Stock Option, in the
employ of the Company or a Subsidiary of the Company, and further has not been
continuously so employed from the Date of Grant to and including the date of
such exercise of such Stock Option, except that if, prior to the Expiration
Date, the Recipient shall cease to be employed by the Company or a Subsidiary of
the Company because of death, retirement, "disability" (as defined below), or
termination of Recipient's employment by the Company or by such Subsidiary
without "cause" (as defined below), this Stock Option shall continue and shall
terminate: (i) twelve months after the date of death, but only if such death
occurred while the Recipient was in the employ of the Company or a Subsidiary of
the Company; or, (ii) twelve months after the Recipient's employment ceases due
to retirement; or, (iii) twelve months after the date Recipient's employment
ceased due to disability; or, (iv) three months after the date of termination of
Recipient's employment by the Company or a Subsidiary of the Company without
cause. This Stock Option may be exercised through the Expiration Date

1

--------------------------------------------------------------------------------






only to the extent that the Recipient was entitled to exercise the Stock Option
at the date of his or her retirement, death, disability or termination of
employment without cause, as the case may be. This Stock Option shall, in no
event, be exercisable after the Expiration Date. In the event of the death of
the Recipient while in the employ of the Company or a Subsidiary of the Company
(or within twelve months after retirement or disability or within three months
after termination of employment without cause), this Stock Option shall be
exercisable only by the Recipient's Personal Representative or the person or
persons to whom the Recipient's rights under this Stock Option shall pass by the
Recipient's will, living trust agreement or by laws of descent and distribution.
For purposes hereof, the terms "disabled" or "disability" shall be as defined in
the employment practices or policies of the Company or the applicable Subsidiary
of the Company in effect from time to time during the term hereof or, absent
such definition, then as defined in the applicable profit sharing plan of the
Company or applicable Subsidiary of the Company. Also, for purposes hereof, the
term "cause", in connection with termination by the Company or a Subsidiary of
the Company of Recipient's employment, shall be as defined in any effective
contract of employment between the Recipient and the Company or the applicable
Subsidiary, or in the absence thereof, then as defined in current employment
practices or policies of the Company or the applicable Subsidiary in effect at
the time of such termination.

        (c)   This Stock Option may not be exercised at any time when its
exercise or the delivery of shares of Common Stock or other securities
thereunder would in the opinion of counsel for the Company, be in violation of
any state or federal securities laws or any regulation or ruling of the
Securities and Exchange Commission. If at any time counsel for the Company shall
determine that qualification or registration of the Common Stock under any state
or federal securities law, or the consent or approval of any governmental
regulatory authority, is necessary or desirable as a condition of the exercise
of the Stock Option, then it may not be exercised, in whole or in part, unless
and until such qualification, registration, consent or approval shall have been
effected or obtained free of any conditions such counsel deems unacceptable.
Further, the Recipient agrees that upon exercise of this Stock Option he or she
will take the shares of Common Stock issuable upon such exercise for investment
and not with a view toward the distribution thereof, provided that this
representation shall of no force and effect at any time when an effective
registration statement under the Securities Act of 1933, as amended, shall be in
effect with respect to the Common Stock optioned hereunder.

        4.    Payment for Shares.    Full payment of the aggregate option price
(defined below) for shares purchased shall be made at the time of exercising the
Stock Option in whole or in part. Full payment shall be made (A) in cash, or
(B) by delivery of Common Stock of the Company having a market value equal to
the aggregate option price, (C) by a combination of payment of cash and delivery
of Common Stock of the Company in amounts such that the amount of cash plus the
market value of the Common Stock equals the aggregate option price, or (D) by a
cashless exercise upon such terms and conditions as the Committee, in its sole
and absolute discretion, shall determine. No shares of Common Stock may be
tendered in payment for the exercise of the Stock Option if such shares were
acquired through the exercise of an Incentive Stock Option unless (a) such
shares have been held by the Recipient for at least one (1) year and (b) at
least two (2) years have elapsed since such Incentive Stock Option was granted.

        5.    Purchase Price for Shares.    

        (a)   The aggregate option price shall be the product of (A) the option
price per share and (B) the number of shares purchased.

        (b)   The option price per share of Common Stock under each Stock Option
shall be equal to the closing price for the Common Stock on the New York Stock
Exchange ("NYSE") (or on the principal securities exchange or other market on
which the Common Stock is then being traded)

2

--------------------------------------------------------------------------------






on the date this Stock Option is granted (or if such closing price is not
reported on the date of grant, the last reported closing price). No fractional
shares of Common Stock of the Company may be delivered upon the exercise of any
Stock Option.

        (c)   Upon the exercise of a Stock Option which is subject to income tax
withholding, the Company may withhold sufficient shares of Common Stock
otherwise issuable pursuant to the option exercise required to satisfy the
Recipient's income tax liability at the highest federal, state or local marginal
tax rates, or alternatively, the Recipient may tender sufficient shares of
Common Stock to satisfy such liability. Any such shares tendered or withheld
shall be valued at the closing market price on the date of exercise.

        6.    Change in Control.    Notwithstanding anything in this Agreement
of the contrary, in the event of a Change in Control of the Company (but not in
the event of a change in control of the Recipient's employer if said employer is
not the Company), the Recipient may, within three months of the effective date
of said Change in Control, purchase one hundred percent (100%) of the total
number of shares then unexercised to which this Agreement relates. As used in
this Section 6, Change in Control means and shall be determined as follows:

        (a)   The definition of a "Change in Control" of the Company for
purposes of this Agreement shall be as determined, prospectively, from time to
time, by the Board of Directors (the "Board") pursuant to the affirmative vote
of at least two-thirds of those members of the Board (i) who have served on the
Board for at least two years prior to such determination, and (ii) whose
election, or nomination for election, during such two-year period was approved
by a vote of at least two-thirds of the directors then in office who were
directors at the beginning of such two-year period. Written notice of any such
determination, or modification of a previous determination, shall be provided
promptly to the Recipient.

        (b)   In the event that at any time during the term of this Agreement
the Board has not established a definition of "Change of Control" pursuant to
Section 6(a), for purposes of this Agreement, a "Change in Control" of the
Company shall be deemed to have occurred upon: (i) the acquisition at any time
by a "person" or "group" (as that term is used in Sections 13(d) and 14(d)(2) of
the Securities Exchange Act of 1934, as amended (the "Exchange Act"))
(excluding, for this purpose, the Company or any of its subsidiaries, any
employee benefit plan of the Company or any of its subsidiaries, an underwriter
temporarily holding securities pursuant to such securities, or a corporation
owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company)
of beneficial ownership (as defined in Rule 13d-3 under the Exchange Act)
directly or indirectly, of securities representing 25% or more of the combined
voting power in the election of directors of the then-outstanding securities of
the Company or any successor of the Company; (ii) the termination of service as
directors, for any reason other than death, disability or retirement from the
Board, during any period of two consecutive years or less, of individuals who at
the beginning of such period constituted a majority of the Board, unless the
election of or nomination for election of each new director during such period
was approved by a vote of at least two-thirds of the directors still in office
who were directors at the beginning of the period; (iii) approval by the
stockholders of the Company of liquidation of the Company; (iv) approval by the
stockholders of the Company and consummation of any sale or disposition, or
series of related sales or dispositions, of 50% or more of the assets or earning
power of the Company; or (v) approval by the stockholders of the Company and
consummation of any merger or consolidation or statutory share exchange to which
the Company is a party as a result of which the persons who were stockholders of
the Company immediately prior to the effective date of the merger or
consolidation or statutory share exchange shall have beneficial ownership of
less than 50% of the combined voting power in the election of directors of the
surviving corporation following the effective date of such merger or
consolidation or statutory share exchange.

3

--------------------------------------------------------------------------------






        (c)   Notwithstanding anything herein to the contrary, no acquisition of
beneficial ownership of securities of the Company, merger, sale of assets or
other transaction shall be deemed to constitute a Change in Control for purposes
of this Agreement if such transaction constitutes a "Management Approved
Transaction." For purposes of this Agreement, a "Management Approved
Transaction" shall be any transaction, which would otherwise result in a Change
in Control for purposes of this Agreement in which the acquiring "person",
"group" or other entity is either beneficially owned by, or comprised of, in
whole or in part, three or more members of the Company's executive management,
as such was constituted twelve months prior to such transaction, or is majority
owned by, or comprised of, any employee benefit plan of the Company.

        (d)   Notwithstanding anything herein to the contrary, no acquisition of
beneficial ownership of securities of the Company, merger, sale of assets or
other transaction shall be deemed to constitute a Change in Control for purposes
of this Agreement if such transaction is approved by the affirmative vote of at
least two-thirds of those member of the Board of Directors (i) who have served
on the Board of Directors for at least two years prior to such approval, and
(ii) whose election, or nomination for election, during such two-year period was
approved by a vote of at least two-thirds of the directors then in office who
were directors at the beginning of such two-year period.

        7.    No Stockholder Privileges.    Neither the Recipient nor any person
claiming under or through him or her shall be or have any of the rights or
privileges of a stockholder of the Company in respect of any of the Common Stock
issuable upon the exercise of this Stock Option, unless and until certificates
evidencing such shares of Common Stock shall have been duly issued and
delivered.

        8.    Non-Transferability of Option.    The Stock Option granted
hereunder shall not be transferable otherwise than by will, a living trust
agreement under which the Recipient is the sole beneficiary during his or her
life, or the laws of descent and distribution and shall be exercisable during
the lifetime of the Recipient only by him or her or by the trustee of such a
living trust. Except as otherwise herein provided, the Stock Option hereby
granted and the rights and privileges conferred hereby shall not be transferred,
assigned, pledged, hypothecated in any way (whether by operation of law or
otherwise) and shall not be subject to sale under execution, attachment or
similar process. Upon any attempt to transfer, assign, pledge, hypothecate, or
otherwise dispose of this Stock Option, or of any right or privilege conferred
hereby, contrary to the provisions hereof, or upon any attempted sale under any
execution, attachment, or similar process upon the rights and privileges hereby
granted, then and in any such event this Stock Option and the rights and
privileges hereby granted shall immediately become null and void.

        9.    Adjustment of Shares.    If there shall be a change in the capital
structure of the Company, including but not limited to a change in the number or
kind of the outstanding shares of the Common Stock of the Company resulting from
a stock dividend or split-up, or combination or reclassification of such shares
(or of any stock or other securities into which shares shall have been changed,
or for which they shall have been exchanged), then the Board of Directors of the
Company shall make such equitable adjustments with respect to the Stock Option,
or any other provisions of the Plan, as it deems necessary or appropriate to
prevent dilution or enlargement of the Stock Option rights hereunder or of the
shares subject to this Stock Option.

        10.    Merger, Consolidation, Reorganization, Liquidation, Etc.    If
the Company shall become a party to any corporate merger, consolidation, major
acquisition of property for stock, reorganization, or liquidation, the Board of
Directors may, acting in its absolute and sole discretion, make such
arrangements, which shall be binding upon the Recipient of unexpired Stock
Option rights, including but not limited to: (a) the substitution of new stock
options or other contractual rights of any nature for any unexpired Stock Option
then outstanding hereunder, (b) the assumption of any such unexpired Stock
Option, (c) termination of or payment for such Stock Option or (d) the
acceleration or

4

--------------------------------------------------------------------------------




immediate vesting of any such unexpired Stock Option. Notwithstanding anything
to the contrary in this or any other Section of this Agreement, no amendment to
this Agreement and no action taken by the Compensation Committee of the Board of
Directors or the Board of Directors shall be valid or effective if, based on the
advice of counsel to the Company, the effect of such Amendment or action would
be to foreclose the availability of pooling accounting in any acquisition,
merger or other reorganization to which the Company is a party,

        11.    Non-Competition—Forfeiture of Gains.    The Recipient agrees
that, if he or she "competes with the Company" within six (6) months of any date
on which a Stock Option is exercised, (regardless whether such exercise date
occurs before or after the Recipient's termination of employment), all
unexercised Stock Option rights to which the Recipient is entitled pursuant to
this Agreement shall immediately terminate and all of the "gain" resulting from
the exercise of any such Stock Option shall immediately, upon receipt of written
notice from the Company, be paid to the Company in cash. As used in this
Section 11, the terms

        (a)   "gain" shall mean the difference between the exercise price of any
such Stock Option and either (i) the closing price of the Common Stock on the
NYSE on the date of the Company's notice referred to above, and (ii) if any
shares of Common Stock have been sold as a result of any such exercise, the
gross proceeds resulting from such sale;

        (b)   "competes with the Company" shall mean

          (i)  employment or service as an officer, director, partner,
stockholder, proprietor, joint venturer, consultant, agent, investor or lender
or in any other capacity (other than as the holder of not more than five percent
of the total outstanding stock of any company whose securities are traded on a
regular basis on any recognized securities exchange or national over-the-counter
market) with or to any business which then competes with the business of the
Company or any of its subsidiaries, franchisees or licensees ("Affiliates");

         (ii)  solicitation, diversion or attempt to engage or hire or provide
services to any customer, client, employee or job applicant of the Company or
its Affiliates.

        12.    Interpretation and Regulations.    The Board of Directors of the
Company, or the Compensation Committee of the Board of Directors (the
"Committee") shall have the power to adopt and change rules and guidelines for
administration of the Plan. The Plan shall be administered by the Committee
which shall have the sole power to determine and interpret any provision of the
Plan or this Agreement necessary or advisable for the grant and administration
of the Stock Option granted hereby and the exercise of the rights granted
herein, and the Committee may waive or amend any provisions hereof or take any
action required or permitted hereby which is not expressly reserved to the Board
of Directors in any manner not adversely affecting the rights granted to the
recipient by the express terms hereof.

        13.    No Contract of Employment.    Nothing contained in this Agreement
shall be construed or have the effect of creating or modifying a contract of
employment or of continuing the Recipient's employment for any period of time.

        14.    Severability.    Any word, phrase, clause, sentence or other
provision of this Agreement which violates, is prohibited by or is deemed
unenforceable by or as a result of any law, court order or decision or public
policy shall be modified as necessary to avoid the violation, prohibition or
defect resulting in unenforceability and so as to make this Agreement valid and
enforceable according to its tenor as fully as possible under applicable law and
without affecting the other provisions hereof.

        15.    Notices.    Any notice to be given to the Company under the terms
of this Agreement shall be addressed the Company (Attention: Treasury
Department) at 2050 Spectrum Boulevard, Fort Lauderdale, Florida 33309, or at
such other address as the Company may hereafter designate in writing

5

--------------------------------------------------------------------------------




to the Recipient. Any notice to be given to the Recipient shall be addressed to
the Recipient at the address set forth on the Cover Page to this Stock Option
Agreement or at such other address as the Recipient may hereafter designate in
writing to the Company. Any such notice shall be deemed to have been duly given
when deposited in the United States mails via regular or certified mail,
addressed as aforesaid, postage prepaid.

        16.    Execution of this Agreement.    The Stock Option granted by this
Agreement shall not become effective until, the Cover Page(s) or a counterpart
thereof, has been executed by the Recipient. The Notice of Grant of Stock
Options and Option Agreement, together with this Agreement, shall be construed
as a single agreement.

        17.    Governing Law.    This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware.

6

--------------------------------------------------------------------------------





QuickLinks


SPHERION CORPORATION 2000 STOCK INCENTIVE PLAN STOCK OPTION AGREEMENT
